 
Exhibit 10.1

 


 


 


 
EMPLOYMENT AGREEMENT
 
For
 


 
Andrew Marshall
 
Chief Operating Officer (COO)
 


 
Aixum Tec AG
 


 


 
 
 
 

 
AIXUM Tec AG Employment Agreement
 
1 | Page

--------------------------------------------------------------------------------

 
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 1st
day of October, 2012 by and between Aixum Tec AG, a Liechtenstein
aktiengesellschaft (the "Employer" or the “Company”) and Andrew Marshall (the
"Employee").  This Agreement supersedes any prior agreements or understandings,
oral or written, between the parties hereto, or between the Employee and the
Company, with respect to the subject matter hereof, and constitutes the entire
agreement of the parties with respect thereto.


WITNESSETH:


1.  
Employment. The Employer hereby employs the Employee, and the Employee hereby
accepts such employment, upon the terms and subject to the conditions set forth
in this Agreement.



2.  
Term. Subject to the provisions of termination as hereinafter provided, the term
of employment under this Agreement shall commence on October 1, 2012 (the
"Commencement Date") and shall continue through September 31, 2015. As of
September 31, 2015 and on each anniversary of that date (the “Renewal Date’),
this Agreement shall automatically be extended for an additional one year term,
unless either party gives the other written notice of non-renewal at least  180
days prior to any such Renewal Date.

 
3.  
Duties. The Employee is engaged as the Chief Operating Officer (“COO”) of the
Employer, the Employer’s parent company, MobileBits Holdings Corporation
(“MBHC”), and Employer’s sister companies, MobileBits Corporation and Pringo,
Inc.  Subject to the direction and supervision of the Employer, the Employee
shall perform such duties as are customarily associated with this title, in
accordance with industry standards, and any additional duties now or hereafter
assigned to Employee by Employer.

 
4.  
 Compensation; Reimbursement, Etc.

a.  
Basic Salary. The Employer shall pay to the Employee as compensation for all
services rendered by the Employee during the term of this Agreement a basic
annualized salary per year (the "Basic Salary"), or such other sum as the
parties may agree on from time to time, payable monthly, as determined by the
Employer. The Employer shall have the right to increase the Employee's
compensation from time to time. In addition, the Employer, in its discretion,
may, with respect to any year during the term hereof, award a bonus or bonuses
to the Employee in addition to the bonuses provided for in Section 4(b).  The
Basic Salary will be provided based on the following schedule:

i.  
Starting Annual Salary will be $190,000 US Dollars.

1.  
The Starting Annual Salary shall be paid in Swiss Francs.  The US Dollars shall
be converted into Swiss Francs using the following exchange rate:
0.93547.  Notwithstanding the foregoing, the exchange rate shall be adjusted on
each one-year anniversary of the Commencement Date using the exchange rate
published by Oanda Currency Converter (or successor institution).

 
 
AIXUM Tec AG Employment Agreement
 
2 | Page

--------------------------------------------------------------------------------

 
 


ii.  
Annual salary will increase to $210,000 US Dollars 30 days after the closing of
an offering or offerings to investors of equity securities of MBHC with a
combined aggregate value of at least $10,000,000 US Dollars since the
Commencement Date.

1.  
The increased annual salary shall be paid in Swiss Francs.  The US Dollars shall
be converted into Swiss Francs using the exchange rate published by Oanda
Currency Converter (or successor institution) one (1) business day prior to the
date on which the salary increase took place.  Thereafter, the exchange rate
shall be adjusted on each one-year anniversary of the Commencement Date for the
duration of this Agreement using the exchange rate published by Oanda Currency
Converter (or successor institution).



iii.  
Based on recommendation of the CEO and approval of the Board, Employee’s annual
salary is increased by a minimum of 5% annually.



b.  
Bonus. During the Employment Term, the Employee shall be eligible to participate
in the Employer’s bonus and other incentive compensation plans and programs (if
any) for the Employer’s C-Level executives at a level commensurate with this
position.  Such bonuses shall be determined by Employer.



c.  
Stock Options.

i.  
Upon approval by the Board of Directors of MBHC, effective as of the
Commencement Date, the Employee shall receive one or more options to purchase an
aggregate of 1,000,000 shares of MBHC common stock, at an exercise price equal
to 100% of the fair market value of MBHC’s common stock on such date.

1.  
The right to purchase above mentioned stock shall be nontransferable and shall
vest in equal thirds on each one year anniversary of the grant date over a three
year period, with the first one third vesting on the first anniversary of the
Commencement Date. The options shall have a term of seven (7) years. The options
shall become fully vested upon the occurrence of a Change in Control (as defined
below) (the "Accelerated Vesting") in MBHC. The Employer may grant said stock
options either under MBHC’s currently existing stock option plans ("Plans"), or
in such other manner as may be determined by MBHC; provided, however, that the
terms pursuant to which the stock option is granted, if granted outside of the
Plans, shall be substantially similar to the terms of grant contained in the
Plans, and further provided, that in any case, the shares of common stock
underlying the options shall be registered on Form S-8 (or an equivalent
registration statement).

 
 
AIXUM Tec AG Employment Agreement
 
3 | Page

--------------------------------------------------------------------------------

 
 
 
2.  
For purposes of this Agreement, a "Change in Control" shall mean:

a.  
the obtaining by any party of more than fifty percent (50%) of the voting shares
of MBHC pursuant to a "tender offer" for such shares as provided under Rule
14d-2 promulgated under the Securities Exchange Act of 1934, as amended, or any
subsequent comparable federal rule or regulation governing tender offers; or

ii.  
Upon approval by the Board of Directors of MBHC, on the Commencement Date,
Employer shall issue to Employee an option to purchase 250,000 shares of MBHC
common stock at an exercise price equal to 100% of the fair market value of
MBHC’s common stock on such date.  Such options shall vest upon the earlier to
occur of the closing by MBHC of an M&A Transaction (as defined below) or an
initial public offering of MBHC’s common stock on a major US or international
stock exchange, in each case that values MBHC at $500,000,000 US Dollars or more
(the “Transaction Value”).

1.  
The options mentioned in Section 4(c)(ii) of this Agreement shall have a term of
7 years. The Employer may grant said stock options either under MBHC 's
currently existing stock option plans ("Plans"), or in such other manner as may
be determined by the MBHC; provided, however, that the terms pursuant to which
the stock option is granted, if granted outside of the Plans, shall be
substantially similar to the terms of grant contained in the Plans, and further
provided, that in any case, the shares of common stock underlying the options
shall be registered on Form S-8 (or an equivalent registration statement).

 
2.  
 “M&A Transaction” shall mean:

a.  
the obtaining by any party of more than fifty percent (50%) of the voting shares
of MBHC pursuant to a "tender offer" for such shares as provided under Rule
14d-2 promulgated under the Securities Exchange Act of 1934, as amended, or any
subsequent comparable federal rule or regulation governing tender offers; or

b.  
MBHC 's sale of substantially all of its assets to a purchaser which is not a
subsidiary; or

c.  
MBHC 's merger or consolidation in which the MBHC is not the surviving
corporation or if, immediately following such merger or consolidation, less than
fifty percent (50%) of the surviving corporation's outstanding voting stock is
held by persons who are stockholders of MBHC immediately prior to such merger or
consolidation.

iii.  
During the Employment Term, the Employee shall also be eligible to receive
additional stock options as determined by the Employer in accordance with the
Employer's practices applicable to C-level executives of the Employer.

 
AIXUM Tec AG Employment Agreement
 
4 | Page

--------------------------------------------------------------------------------

 
 
d.  
Reimbursements. The Employer shall reimburse the Employee for all reasonable
expenses incurred by the Employee in the performance of his/her duties under
this Agreement, including but limited to: business travel/hotel/meals; mobile
phone/tablet monthly cellular expenses, etc., provided, however, that any such
expense in excess of $1,000.00 for a single item and $2,000 in total must be
approved in advance by Employer and the Employee must furnish to the Employer an
itemized account, satisfactory to the Employer, in substantiation of such
expenditures. In addition, Employer shall pay, or reimburse Employee for, all
membership fees and related costs in connection with Employee's membership in
professional and civic organizations which are approved in advance by the
Employer.



e.  
Employer shall assume the statutory contributions to AHV [social security], IV
[disability], FAK [family benefits], occupational and non-occupational accident
insurance, the pension fund and health insurance premiums.

 
f.  
Other Fringe Benefits. The Employee shall be entitled to such fringe benefits as
may be provided from time to time by the Employer to other C-level executives of
the Employer.

 
g.  
Automobile Benefit.  Employee shall receive automobile benefits starting 30 days
after the closing of an offering or offerings to investors of equity securities
of MBHC with a combined aggregate value of at least $10,000,000 since the
Commencement Date.   At that time, employee will receive up to $500 automobile
benefit per month.

 
h.  
Additional Consideration/Release.  Employee, and his respective successors and
assigns, and all other persons who may ever claim by, through or under Employee,
hereby knowingly and voluntarily fully release and forever discharge Aixum Tec
AG, MBHC, their respective subsidiaries and each of their respective officers,
directors and employees, successors and assigns, individually and in their
official capacities (hereinafter collectively referred to as the “Released
Parties”) of and from, any and all actions, claims, suits, demands, debts,
liabilities, obligations, compensation, contracts, agreements and expenses of
any kind or nature, whatsoever, known or unknown, the Employee or Employee’s
heirs, executors, administrators, successors and assigns may have or ever had
against the Released Parties as of the date of execution of this Agreement,
including, but not limited to, claims arising out of Employee’s engagement with
Aixum Tec AG.  Notwithstanding the foregoing, the above-mentioned release is not
to include any claims for deferred compensation payable to Contractor in the
amount of $__________.

 
AIXUM Tec AG Employment Agreement
 
5 | Page

--------------------------------------------------------------------------------

 

 
5.  
Extent of Services; Vacations and Days Off.

a.  
During the term of his/her employment under this Agreement, the Employee shall
devote such time, energy and attention during regular business hours to the
benefit and business of the Employer as may be reasonably necessary in
performing his/her duties pursuant to this Agreement.  The Employee commits to
perform his/her duties pursuant to this Agreement on full time basis and not to
engage in any other endeavors without the express permission of the Board of
Directors of the Employer.

i.  
If approved by the Employer, Employee is able to serve as a fiduciary or
advisory board member for technology companies that will enhance Employee's
understanding of technology, product development, and/or strategy as may be
consistent with the business of the Company and that do not interfere with or
require time commitments that are inconsistent with or that harm Employee's
ability to serve the Company, MBHC, MobileBits Corporation or Pringo, Inc.



b.  
The Employee shall be entitled to the statutory 4 week vacation period each
calendar year  with pay and to such personal and sick leave with pay in
accordance with the policy of the Employer as may be established from time to
time by the Employer and applied to other C-level executives of the Employer.



6.  
Facilities. The Employee shall work from his home office or at the offices of
the Company, it’s customers, partners or vendors.



7.  
Indemnification. The Employer shall indemnify the Employee to the fullest extent
that would be permitted by law as in effect at the time of the subject act or
omission, or by the Charter or Bylaws of the Employer as in effect at such time,
or by the terms of any indemnification agreement between the Employer and the
Employee, whichever affords greatest protection to the Employee, and the
Employee shall be entitled to the protection of any insurance policies the
Employer may elect to maintain generally for the benefit of its employees (and
to the extent the Employer maintains such an insurance policy or policies, in
accordance with its or their terms to the maximum extent of the coverage
available for any company employee), against any and all loss, claim, damage,
liability, deficien­cies, actions, suits, proceedings, claims, costs and legal
expenses or expense whatsoever (including, but not limited to, reasonable legal
fees and other expenses and reasonable disbursements incurred in connection with
investigating, preparing to defend or defending any action, suit or proceeding,
including any inquiry or investigation, commenced or threatened, or any claim
whatsoever, or in appearing or preparing for appearance as witness in any
proceeding, including any pretrial proceeding such as a deposition)  at the time
such costs, charges and expenses are incurred or sustained, in connection with
any action, claim, suit or proceeding to which the Employee may be made a party
by reason of his/her being or having been an employee of the Employer, or
serving as an employee of an Affiliate of the Employer, other than any action,
suit or proceeding brought against the Employee by or on account of his/her
breach of the provisions of any employment agreement with a third party that has
not been disclosed by the Employee to the Employer.  Notwithstanding the
foregoing, Employee shall not be entitled to indemnification pursuant to this
paragraph 7 to the extent that any such liability is found in a final judgment
by a court of competent jurisdiction to have resulted primarily and directly
from the Employee’s fraud, gross negligence or willful misconduct.  Any payments
to be made to Employee pursuant to this Section 7 shall first be made under
insurance policies that the Employer may maintain generally for the benefit of
its employees, if any.  An “Affiliate” shall mean any entity controlling,
controlled by or under common control with Employer.

 
AIXUM Tec AG Employment Agreement
 
6 | Page

--------------------------------------------------------------------------------

 
 
The provisions of this Section 7 shall specifically survive the expiration or
earlier termination of this Agreement.


Shall any portion of this Section 7 be held to be invalid, unreasonable,
arbitrary or against public policy, then such portion of the paragraph shall be
modified to provide Employee with the fullest protection that would be permitted
by law.


8.  
Illness or Incapacity, Termination on Death, Etc.

a.  
Death. If the Employee dies during the term of his/her employment, the Employer
shall pay to the estate of the Employee such compensation, including any bonus
compensation earned but not yet paid, as would otherwise have been payable to
the Employee up to the end of the month in which his/her death occurs plus 1
month’s additional basic salary compensation. The Employer shall have no
additional financial obligation under this Agreement to the Employee or his/her
estate. After receiving the payments provided in this subparagraph (a), the
Employee and his/her estate shall have no further rights under this Agreement.



b.  
Disability, Illness and Incapacity.

i.  
During any period of disability, illness or incapacity during the term of this
Agreement which renders the Employee at least temporarily unable to perform the
services required under this Agreement for a period which shall not equal or
exceed (1) a period of 120 consecutive days or (2) shorter periods aggregating
180 days during any twelve-month period, the Employee shall receive the
compensation payable under Sections 4(a) and 4(d) of this Agreement plus any
bonus compensation earned but not yet paid, less any benefits received by
him/her under any disability insurance carried by or provided by the Employer.
All rights of the Employee under this Agreement (other than rights already
accrued) shall terminate as provided below upon the Employee's permanent
disability (as defined below), although the Employee shall continue to receive
any disability benefits to which he may be entitled under any disability income
insurance which may be carried by or provided by the Employer from time to time.

 
AIXUM Tec AG Employment Agreement
 
7 | Page

--------------------------------------------------------------------------------

 
 
ii.  
The term "permanent disability" as used in this Agreement shall mean the
inability of the Employee, as determined by the Board of Directors of the
Employer, by reason of physical or mental disability to perform the duties
required of him/her under this Agreement for (1) a period of 120 consecutive
days or (2) shorter periods aggregating 180 days during any twelve-month period.
Successive periods of disability, illness or incapacity will be considered
separate periods unless the later period of disability, illness or incapacity is
due to the same or related cause and commences less than six months from the
ending of the previous period of disability. Upon such determination, the Board
of Directors may terminate the Employee's employment under this Agreement upon
ten (10) days' prior written notice.  Upon said termination, all unvested stock
awards (including, but not limited to, any stock options and restricted stock)
will vest in full on the date of termination. If any determination of the Board
of Directors with respect to permanent disability is disputed by the Employee,
the parties hereto agree to abide by the decision of a panel of three
physicians. The Employee and Employer shall each appoint one member, and the
third member of the panel shall be appointed by the other two members. The
Employee agrees to make himself/herself available for and submit to examinations
by such physicians as may be directed by the Employer. Failure to submit to any
such examination shall constitute a breach of a material part of this Agreement.



9.  
Other Terminations.

a.  
Voluntary Termination By Employee.

i.  
The Employee may terminate his/her employment hereunder upon giving at least 180
business days' prior written notice.



ii.  
If the Employee gives notice pursuant to Section 9(a)(i) above, the Employer
shall have the right to relieve the Employee, in whole or in part, of his/her
duties under this Agreement (without reduction in compensation through the
termination date).

 
b.  
Termination by Employer.

i.  
The Employer may terminate this Agreement hereunder upon 180 days written notice
to Employee.



ii.  
Except as otherwise provided in this Agreement, the Employer may terminate the
employment of the Employee hereunder only for good cause and upon written
notice; provided, however, that no breach or default by the Employee shall be
deemed to occur hereunder unless the Employee shall have failed to cure the
breach or default within 15 days after he received written notice thereof
indicating that it is a notice of termination pursuant to this Section of this
Agreement.

 
AIXUM Tec AG Employment Agreement
 
8 | Page

--------------------------------------------------------------------------------

 
 
iii.  
As used herein, "good cause" shall include:

1.  
The Employee’s breach of this Agreement or Employee’s fiduciary duties to the
Employer; or Employee acting in a manner that is a detriment to the Employer
and/or its business.

2.  
the Employee's conviction of either a felony involving moral turpitude or any
crime in connection with his/her employment by the Employer which causes the
Employer a substantial detriment, but specifically shall not include traffic
offenses;

3.  
any condition which either resulted from the Employee's substantial dependence,
as determined by the Board of Directors of the Employer, on alcohol, or any
narcotic drug or other controlled or illegal substance. If any determination of
substantial dependence is disputed by the Employee, the parties hereto agree to
abide by the decision of a panel of three physicians appointed in the manner and
subject to the same penalties for noncompliance as specified in Section 8(b)(ii)
of this Agreement.

4.  
Termination of the employment of the Employee for reasons other than those
expressly specified in this Agreement as good cause shall be deemed to be a
termination of employment "without good cause."

 
c.  
Continuation of Compensation Following Termination Without Good Cause.

i.  
If the Employer shall terminate the employment of the Employee without good
cause effective on a date earlier than the termination date provided for in
Section 9(b)(i) (with the effective date of termination as so identified by the
Employer being referred to herein as the "Accelerated Termination Date"), the
Employee, until the date which is six (6) month(s) after the Accelerated
Termination Date, shall continue to receive the Basic Salary that the Employer
has heretofore in Section 4(a) agreed to pay and provide for the Employee, in
each case in the amount and kind and at the time provided for in Section 4(a);
provided that, notwithstanding such termination of employment, the Employee's
covenants set forth in Section 11 and Section 12 are intended to and shall
remain in full force and effect.



ii.  
The parties agree that, because there can be no exact measure of the damage that
would occur to the Employee as a result of a termination by the Employer of the
Employee's employment without good cause, the payments and benefits paid and
provided pursuant to this Section 9(c) shall be deemed to constitute liquidated
damages and not a penalty for the Employer's termination of the Employee's
employment without good cause, and the Employer agrees that the Employee shall
not be required to mitigate his/her damages.



AIXUM Tec AG Employment Agreement
 
9 | Page

--------------------------------------------------------------------------------

 
 
 
d.  
Compensation Payable Upon Termination by Employer for Good Cause or Voluntarily
by Employee Absent Change in Control. If the employment of the Employee is
terminated for good cause under Section 9(b)(iii) of this Agreement, or if the
Employee voluntarily terminates his/her employment by written notice to the
Employer under Section 9(a) of this Agreement, the Employer shall pay to the
Employee any compensation earned but not paid to the Employee prior to the
effective date of such termination. Under such circumstances, such payment shall
be in full and complete discharge of any and all liabilities or obligations of
the Employer to the Employee hereunder, and the Employee shall be entitled to no
further benefits under this Agreement.



e.  
Release. Payment of any compensation to the Employee under this Section 9
following termination of employment shall be conditioned upon the prior receipt
by the Employer of a release executed by the Employee in substantially the form
attached to this Agreement as Exhibit A.

 
10.  
Disclosure.

a.  
Employee has ownership interests in the entities listed on Exhibit B.  Employee
shall update this list as necessary to keep it current.



b.  
The Employee agrees that during the term of his/her employment by the Employer,
he/she will disclose and disclose only to the Employer, in writing, all ideas,
methods, plans, developments or improvements known by him/her which relate
directly or indirectly to the business of the Employer, whether acquired by the
Employee before or during his/her employment by the Employer. Nothing in this
Section 10(b) shall be construed as requiring any such communication where the
idea, plan, method or development is lawfully protected from disclosure as a
trade secret of a third party or by any other lawful prohibition against such
communication.



11.  
Confidentiality and Ownership Rights.

a.  
Nondisclosure of Information. The Employee acknowledges that in the course of
his/her employment by the Employer he/she will receive certain information and
trade secrets, which may include, but are not limited to, programs, lists of
acquisition or disposition prospects and knowledge of acquisition strategy,
financial information and reports, lists of customers or potential customers and
other proprietary information, confidential information and knowledge concerning
the business of the Employer (hereinafter collectively referred to as
“Information”) which the Employer desires to protect. The Employee understands
that the Information is confidential and agrees not to reveal the Information to
anyone outside the Employer, unless compelled to do so by any federal or state
regulatory agency or by a court order. If Employee becomes aware that disclosure
of any Information is being sought by such an agency or through a court order,
Employee will immediately notify the Employer. The Employee further agrees that
she will at no time use the Information in competing with the Employer. Upon
termination of Employee's employment with the Employer, regardless of the reason
for such termination, the Employee shall surrender to the Employer all papers,
documents, writings and other property produced by his/her or coming into
his/her possession by or through his/her employment or relating to the
Information, and the Employee agrees that all such materials are and will at all
times remain the property of the Employer and to the extent the Employee has any
rights therein, he/she hereby irrevocably assigns such rights to the Employer.

 
AIXUM Tec AG Employment Agreement
 
10 | Page

--------------------------------------------------------------------------------

 
 
b.  
Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions.

 
i.  
All information, ideas, concepts, improvements, discoveries and inventions,
whether patentable or not, which are conceived, made, developed or acquired by
Employee or which are disclosed or made known to Employee, individually or in
conjunction with others, during Employee's employment by the Employer and which
relate directly or indirectly to the Employer's business, products or services
(including but not limited to all such information relating to corporate
opportunities, research, financial and sales data, pricing and trading terms,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or their requirements, the identity of key contacts within the
customer's organization or within the organization of acquisition prospects, or
marketing and merchandising techniques, prospective names and marks), are and
shall be the sole and exclusive property of the Employer. Moreover, all
drawings, memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, maps and all other writings or materials of
any type embodying any of such information, ideas, concepts, improvements,
discoveries and inventions are and shall be the sole and exclusive property of
the Employer.



ii.  
In particular, Employee hereby specifically sells, assigns and transfers to the
Employer all of his/her worldwide right, title and interest in and to all such
information, ideas, concepts, improvements, discoveries or inventions described
in Section 11(b)(i) above, and any United States or foreign applications for
patents, inventor's certificates or other industrial rights that may be filed
thereon, including divisions, continuations, continuations-in-part, reissues
and/or extensions thereof, and applications for registration of such names and
marks. Both during the period of Employee's employment by the Employer and
thereafter, Employee shall assist the Employer and its nominees at all times in
the protection of such information, ideas, concepts, improvements, discoveries
or inventions both in the United States and all foreign countries, including but
not limited to the execution of all lawful oaths and all assignment documents
requested by the Employer or its nominee in connection with the preparation,
prosecution, issuance or enforcement of any applications for United States or
foreign letters patent, including divisions, continuations,
continuations-in-part, reissues, and/or extensions thereof, and any application
for the registration of such names and marks.  Notwithstanding the foregoing,
Employee owns the intellectual property “Employee IP” listed on Exhibit C, and
said Employee IP will remain the property of Employee, and nothing in this
Agreement shall change the ownership of any Employee IP.

 
AIXUM Tec AG Employment Agreement
 
11 | Page

--------------------------------------------------------------------------------

 
 
c.  
The provisions of this Section 11 shall specifically survive the expiration or
earlier termination of this Agreement.



12.  
Noncompetition, Non-solicitation and Noninterference. The Employee acknowledges
that for the purposes of this Section 12 and Sections 7, 10 11 and 13 the term
"Employer" includes not only Aixum Tec, AG, but also MBHC, MobileBits
Corporation, Pringo, Inc., Employer’s Affiliates and any other separately
organized divisions that may be established during the period of
employment.  The Employee hereby acknowledges that, during and solely as a
result of his/her employment by the Employer, he/she may have received and shall
continue to receive: (1) special training and education with respect to the
Employer’s business and other related matters, and (2) access to Information and
business and professional contacts. In consideration of the special and unique
opportunities afforded to the Employee by the Employer as a result of the
Employee's employment, as outlined in the previous sentence, the Employee hereby
agrees as follows:



a.  
During the term of the Employee's employment, whether pursuant to this
Agreement, any automatic or other renewal hereof or otherwise, and, except as
may be otherwise herein provided, for a period of 1 year(s) after the
termination of his/her employment with the Employer, regardless of the reason
for such termination, the Employee shall not, directly or indirectly, engage in
activities, in individual capacity as a proprietor, employer or otherwise, or in
conjunction with others as a partner, officer, director, stockholder, employee,
advisor, independent contractor, investor, joint venturer, consultant, agent,
representative, salesman or otherwise, for any person, firm, partnership,
corporation or other entity which has material operations focused on social
portal and mobile transaction space which could directly compete with any
business in which the Employer is then engaged or, to the then existing
knowledge of the Employee, proposes to engage.  The restrictions of this Section
12 shall not be violated by:



i.  
the ownership of no more than 2% of the outstanding securities of any company
whose stock is traded on a national securities exchange or is quoted in the
Automated Quotation System of the National Association of Securities Dealers
(NASDAQ);



ii.  
other outside business investments that do not in any manner conflict with the
services to be rendered by the Employee for the Employer and that do not
diminish or detract from the Employee's ability to render his/her required
attention to the business of the Employer; or

 
AIXUM Tec AG Employment Agreement
 
12 | Page

--------------------------------------------------------------------------------

 
 
iii.  
the Employee's employment by (or association with) any entity so long as the
Employee is not employed directly by divisions which have material operations
which compete with any business in which the Employer is then engaged or, to the
then existing knowledge of the Employee, propose to engage, and no more than
five percent (5%) of the revenue or expected revenue of such entity under the
Employee's supervision is generated or is expected to be generated from said
business.



 
b.  
During the term of the Employee's employment, whether pursuant to this
Agreement, any automatic or other renewal hereof or otherwise, and, except as
may be otherwise herein provided, for a period of 1 year(s) after the
termination of his/her employment with the Employer, regardless of the reason
for such termination, the Employee agrees he/she will refrain from and will not,
directly or indirectly, either in individual capacity as a proprietor, employer
or otherwise, or in conjunction with others as a partner, officer, director,
stockholder, employee, advisor, independent contractor, investor, joint
venturer, consultant, agent, representative, salesman or otherwise, solicit any
non-clerical employee of the Employer who was such an employee as of the date of
the Employee's termination of employment to terminate his or her employment.
Nothing herein shall prevent the Employee from serving as a reference for any
employee of the Employer or from the general advertising for employees.



c.  
During his/her employment with the Employer and, except as may be otherwise
herein provided, for a period of ­­­­1 year(s) following the termination of
his/her employment with the Employer, regardless of the reason for such
termination, the Employee agrees he/she will not indirectly or directly, either
in individual capacity as a proprietor, employer or otherwise, or in conjunction
with others as a partner, officer, director, stockholder, employee, advisor,
independent contractor, investor, joint venturer, consultant, agent,
representative, salesman or otherwise (i) compete with the Employer by
soliciting, inducing or influencing any of the Employer’s clients or other
entities or individuals which had a business relationship with the Employer as
of the date of the Employee's termination of employment to discontinue or reduce
the extent of such relationship with the Employer, or (ii) interfere with,
disrupt or attempt to disrupt any past or present relationships, contractual or
otherwise, between the Employer and the Employer’s clients, employees or agents.

 
d.  
The period of time during which the Employee is prohibited from engaging in
certain business practices pursuant to Sections 12(a), (b) or (c) shall be
extended by any length of time during which the Employee is in breach of such
covenants for a maximum of one (1) year.


 
AIXUM Tec AG Employment Agreement
 
13 | Page

--------------------------------------------------------------------------------

 
 
e.  
It is understood by and between the parties hereto that the foregoing
restrictive covenants set forth in Sections 12(a) through (c) are essential
elements of this Agreement, and that, but for the agreement of the Employee to
comply with such covenants, the Employer would not have agreed to enter into
this Agreement. Such covenants by the Employee shall be construed as agreements
independent of any other provision in this Agreement. The existence of any claim
or cause of action of the Employee against the Employer, whether predicated on
this Agreement, or otherwise, shall not constitute a defense to the enforcement
by the Employer of such covenants.

 
f.  
Notwithstanding the terms set forth in Section 12(e), it is agreed by the
Employer and Employee that if any court of competent jurisdiction determines
that any portion of the covenants set forth in this Section 12 are held to be
invalid, unreasonable, arbitrary or against public policy, then such portion of
such covenants shall be enforceable as provided in this Section 12 with respect
to the maximum duration, scope and territory as the court determines to be
reasonable. The Employer and the Employee agree that the foregoing covenants are
appropriate and reasonable when considered in light of the nature and extent of
the business conducted by the Employer.

 
g.  
The provisions of this Section 12 shall specifically survive the expiration or
earlier termination of this Agreement.

 
13.  
Conflict of Interest. In keeping with Employee's fiduciary duties to the
Employer, Employee agrees that while employed by the Employer he/she shall not,
acting alone or in conjunction with others, directly or indirectly, become
involved in a conflict of interest or, upon discovery thereof, allow such a
conflict to continue. Moreover, Employee agrees that he/she shall immediately
disclose to the Employer any facts which might involve any reasonable
possibility of a conflict of interest. It is agreed that any direct or indirect
interest, connection with, or benefit from any outside activities, where such
interest might in any way adversely affect the Employer, involves a possible
conflict of interest. Circumstances in which a conflict of interest on the part
of Employee might arise, and which must be reported immediately by Employee to
the Employer, include, but are not limited to, the following:

 
a.  
ownership of a material interest in any supplier, contractor, subcontractor,
customer, or other entity with which the Employer does business;

 
b.  
acting in any capacity, including director, officer, partner, consultant,
employee, distributor, agent, or the like for a supplier, contractor,
subcontractor, customer, or other entity with which the Employer does business;

 
AIXUM Tec AG Employment Agreement
 
14 | Page

--------------------------------------------------------------------------------

 
 
c.  
accepting, directly or indirectly, payment, service, or loans from a supplier,
contractor, subcontractor, customer, or other entity with which the Employer
does business, including, but not limited to, gifts, trips, entertainment, or
other favors of more than a nominal value;

 
d.  
misuse of the Employer's information or facilities to which Employee has access
in a manner which will be detrimental to the Employer's interest, such as
utilization for Employee's own benefit of know-how, inventions, or information
developed through the Employer's business activities;

 
e.  
disclosure or other misuse of Information of any kind obtained through
Employee's connection with the Employer;

 
f.  
appropriation by Employee or the diversion to others, directly or indirectly, of
any business opportunity in which it is known or could reasonably be anticipated
that the Employer would be interested; and

 
g.  
the ownership, directly or indirectly, of a material interest in an enterprise
in competition with the Employer, or acting as an owner, director, principal,
officer, partner, consultant, employee, agent, servant, or otherwise of any
enterprise which is in competition with the Employer.

 
14.  
Specific Performance. The Employee agrees that damages at law will be an
insufficient remedy to the Employer if the Employee violates the terms of
Sections 10, 11 or 12 of this Agreement and that the Employer would suffer
irreparable damage as a result of such violation. Accordingly, it is agreed that
the Employer shall be entitled, upon application to a court of competent
jurisdiction, to obtain injunctive relief to enforce the provisions of such
Sections, which injunctive relief shall be in addition to any other rights or
remedies available to the Employer.  The provisions of this Section 14 shall
specifically survive the expiration or earlier termination of this Agreement.



15.  
Compliance with Other Agreements. The Employee represents and warrants that the
execution of this Agreement by him/her and his/her performance of his/her
obligations hereunder will not conflict with, result in the breach of any
provision of or the termination of or constitute a default under any Agreement
to which the Employee is a party or by which the Employee is or may be bound.

 
16.  
Waiver of Breach. The waiver by the Employer of a breach of any of the
provisions of this Agreement by the Employee shall not be construed as a waiver
of any subsequent breach by the Employee.  The provisions of this Section 16
shall specifically survive the expiration or earlier termination of this
Agreement.

 
AIXUM Tec AG Employment Agreement
 
15 | Page

--------------------------------------------------------------------------------

 
 
 
17.  
Binding Effect; Assignment. The rights and obligations of the Employer under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Employer. It is expressly acknowledged that the
provisions of Section 12 relating to noncompetition, non-solicitation and
noninterference may be enforced by the Employer's successors and assigns. This
Agreement is a personal employment contract and the rights, obligations and
interests of the Employee hereunder may not be sold, assigned, transferred,
pledged or hypothecated.  The provisions of this Section 17 shall specifically
survive the expiration or earlier termination of this Agreement.

 
18.  
Entire Agreement. This Agreement contains the entire agreement and supersedes
all prior agreements and understandings, oral or written, with respect to the
subject matter hereof. This Agreement may be changed only by an agreement in
writing signed by the parties hereto.

 
19.  
Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.

 
20.  
Governing Law. This Agreement shall be construed and enforced in accordance with
the laws of Liechtenstein. Venue for all legal proceedings arising out of this
Agreement shall be located only in the state or federal court with competent
jurisdiction in Vaduz, Liechtenstein.  The provisions of this Section 20 shall
specifically survive the expiration or earlier termination of this Agreement.

 
21.  
Notice. All notices which are required or may be given under this Agreement
shall be in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by telecopy or similar
electronic transmission method; one working day after it is sent, if sent by
recognized expedited delivery service; and five days after it is sent, if
mailed, first class mail, certified mail, return receipt requested, with postage
prepaid. In each case notice shall be sent to:

 
If to the Employee:
 
Andrew Marshall
__________________
__________________
__________________
__________________
 
 
If to the Employer:
 
Board of Directors of Aixum Tec AG
Landstrasse 123, 9495 Triesen, Liechtenstein
 
With a copy to:
 
Walter Kostiuk
5901 N. Honore Ave #110
Sarasota, FL 34243
     

 
 
AIXUM Tec AG Employment Agreement
 
16 | Page

--------------------------------------------------------------------------------

 
 
The provisions of this Section 21 shall specifically survive the expiration or
earlier termination of this Agreement.
 
22.  
Severability.  If any provision of this Agreement is held invalid, unreasonable,
arbitrary or against public policy by any court of competent jurisdiction, the
other provisions of this Agreement will remain in full force and effect. Any
provision of this Agreement held invalid, unreasonable, arbitrary or against
public policy only in part or degree will remain in full force and effect to the
extent not held invalid, unreasonable, arbitrary or against public policy.  The
provisions of this Section 22 shall specifically survive the expiration or
earlier termination of this Agreement.

 
23.  
Survival.  The provisions of this Agreement containing express survival clauses
as well as the provisions of this Agreement which are intended to apply, operate
or have effect after the expiration or termination of the term of this
Agreement, or at a time when the term of this Agreement may have expired or
terminated, shall survive the expiration or termination of the term of this
Agreement for any reason.

 
24.  
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original.

 


AIXUM Tec AG Employment Agreement
 
17 | Page

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.



EMPLOYER:       EMPLOYER:            
/s/ Walter Kostiuk    
   
/s/ Andrew Marshall
 
Aixum Tec AG
   
Aixum Tec AG
 
By: Walter Kostiuk 
   
By: Andrew Marshall
   Chairman      Director  

 


MOBILEBITS HOLDINGS CORPORATION:
 
/s/ Walter Kostiuk
MobileBits Holdings Corporation
By: Walter Kostiuk
Chairman and CEO

 
EMPLOYEE:


/s/ Andrew Marshall
Andrew Marshall, Individually
 
 
AIXUM Tec AG Employment Agreement
 
18 | Page

--------------------------------------------------------------------------------

 

 
EXHIBIT A
TO EMPLOYMENT AGREEMENT WITH
_______________
DATED AS OF [date]


Release


WHEREAS, Andrew Marshall, (the "Employee") is an employee of Aixum Tec AG, (the
"Company") and is a party to the Employment Agreement dated [date] (the
"Agreement");


WHEREAS, the Employee's employment has been terminated in accordance with
Section 9[subsection of Section 9] of the Agreement; and


WHEREAS, the Employee is required to sign this Release in order to receive the
payment of any compensation under Section 9 of the Agreement following
termination of employment.


NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Employee agrees
as follows:


1. This Release is effective on the date hereof and will continue in effect as
provided herein.


2. In consideration of the payments to be made and the benefits to be received
by the Employee pursuant to the Agreement, which the Employee acknowledges are
in addition to payment and benefits to which the Employee would be entitled to
but for the Agreement, the Employee, for the Employee and the Employee's
dependents, successors, assigns, heirs, executors and administrators (and the
Employee and their legal representatives of every kind), hereby releases,
dismisses, remises and forever discharges the Company, its predecessors,
parents, subsidiaries, divisions, related or affiliated companies, officers,
directors, stockholders, members, employees, heirs, successors, assigns,
representatives, agents and counsel (collectively the "Released Party") from any
and all arbitrations, claims, including claims for attorney's fees, demands,
damages, suits, proceedings, actions and/or causes of action of any kind and
every description, whether known or unknown, which the Employee now has or may
have had for, upon, or by reason of any cause whatsoever ("claims"), against the
Released Party, including but not limited to:


(a) any and all claims arising out of or relating to Employee's employment by or
service with the Company and the Employee's termination from the Company.


(b) any and all claims of discrimination, including but not limited to claims of
discrimination on the basis of sex, race, age, national origin, marital status,
religion or handicap, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act; and


(c) any and all claims of wrongful or unjust discharge or breach of any contract
or promise, express or implied.
 
AIXUM Tec AG Employment Agreement
 
19 | Page

--------------------------------------------------------------------------------

 

 
3. The Employee understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of the Employee rights and that
any such violation, liability or invasion is expressly denied. The consideration
provided for this Release is made for the purpose of settling and extinguishing
all claims and rights (and every other similar or dissimilar matter) that the
Employee ever had or now may have against the Company to the extent provided in
this Release. The Employee further agrees and acknowledges that no
representations, promises or inducements have been made that the Company other
than as appear in the Agreement.


4. The Employee further agrees and acknowledges that:


(a) The Release provided for herein releases claims to and including the date of
this Release;


(b) The Employee has been advised by the Company to consult with legal counsel
prior to executing this Release, has had an opportunity to consult with and to
be advised by legal counsel of the Employee's choice, fully understands the
terms of this Release, and enters into this Release freely, voluntarily and
intending to be found.


(c) The Employee has been given a period of 21 days to review and consider the
terms of this Release, prior to its execution and that the Employee may use as
much of the 21 day period as the Employee desires; and


(d) The Employee may, within 7 days after execution, revoke this Release.
Revocation shall be made by delivering a written notice of revocation to the
Chief Financial Officer at the Company. For such revocation to be effective,
written notice must be actually received by the Chief Financial Officer at the
Company no later than the close of business on the 7th day after the Employee
executes this Release. If the Employee does exercise the Employee's right to
revoke this Release, all of the terms and conditions of the Release shall be of
no force and effect and the Company shall not have any obligation to make
payments or provide benefits to the Employee as set forth in Section 9 of the
Agreement.


5. The Employee agrees that the Employee will never file a lawsuit or other
complaint asserting any claim that is released in this Release.


6. The Employee waives and releases any claim that the Employee has or may have
to reemployment after [date].
 
AIXUM Tec AG Employment Agreement
 
20 | Page

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Employee has executed and delivered this Release on the
date set forth below.


EMPLOYEE:


_______________________
_______________________, Individually
Date:___________________




AIXUM Tec AG Employment Agreement
 
21 | Page

--------------------------------------------------------------------------------

 


 
EXHIBIT B
OWNERSHIP INTERESTS OF EMPLOYEE
{Please list the name of the entity, the percentage of interest owned as well as
a description of the business; as well as a list of fiduciary and advisory
boards that Employee is serving}


 
 
 
 
 
AIXUM Tec AG Employment Agreement
 
22 | Page

--------------------------------------------------------------------------------

 
 
 


 
EXHIBIT C
EMPLOYEE IP
{Please list all Intellectual Properties, the percentage of ownership,  as a
description of the IP}






 


 


AIXUM Tec AG Employment Agreement
 
23 | Page

--------------------------------------------------------------------------------


 